COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-139-CV
 
IN RE DALLAS COUNTY,
TEXAS                                               RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
The stay
of the trial court proceedings in cause number 236-231665-08, styled Dee
Brown, Inc. v. Thos. S. Byrne, Ltd. v. Dallas County, pending in the 236th
District Court of Tarrant County, Texas is hereby lifted.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL: 
MEIER, LIVINGSTON, and WALKER, JJ. 
 
DELIVERED: 
July 10, 2009




     [1]See
Tex. R. App. P. 47.4.